Action on the case to recover damages for personal injuries sustained by the plaintiff and caused by the alleged negligence of the defendant. The plaintiff was injured while in the employ of the Borden Condensed Milk Company, in a freight car of the defendant, which was standing on a side track next to the factory of the milk company, and while he was in the act of removing cases of condensed milk from a truck which had been run into the car. The accident was caused by the defendant running other cars against the car in which the plaintiff was working with such force that he was thrown down and the cases of milk overturned upon him. In his writ he alleges that his right leg was crushed betwixt said cases and the floor leaving no chance for escape, dislocating the ligaments, breaking the arch of the ankle, bruising the sinews, and lacerating the tissues. At the trial the plaintiff claimed that he was more or less bruised on different parts of his body, and that occasionally he had "dizzy spells” which he attributed to the accident, but the chief injury on account of which he claimed substantial damages was a hurt to his right foot or ankle. The only issue at the trial was the amount of damages. Verdict for plaintiff for $3000. Defendant moved for a new trial on the ground that the damages awarded were excessive. The rescript says : "After a careful examination and critical study of all the evidence in the case the court is clearly of the opinion that the sum of $3000, which the jury awarded the plaintiff as damages is manifestly excessive, and that for that reason the defendant is entitled to a new trial. If the plaintiff within thirty days after the filing of the rescript in this case shall remit all of the damages, awarded in the verdict, in excess of $1500, the entry will be: Motion overruled.Otherwise, motion sustained and verdict set aside.”